                      Case 1:20-cv-10570-AKH Document 7
                                                      5 Filed 01/13/21
                                                              01/12/21 Page 1 of 2




                                               THE CITY OF NEW YORK
                                                                                                   LAURA C. WILLIAMS
JAMES E. JOHNSON
Corporation Counsel
                                             LAW DEPARTMENT                               Labor & Employment Law Division
                                                                                                     Phone: (212) 356-2435
                                                  100 CHURCH STREET
                                                                                                        Fax: (212) 356-2439
                                                  NEW YORK, NY 10007                                  lawillia@law.nyc.gov




                                                                       January 12, 2021

        BY ECF                                                 So ordered,
        Honorable Alvin K. Hellerstein                         /s/
        United States District Court                           Alvin K. Hellerstein
        Southern District of New York                          1/13/21
        500 Pearl Street, Room 1050
        New York, New York 10007

                         Re: Colette Smith v. MetroPlus Health Plan, et al.
                             Civil Action No.: 20-cv-10570 (AKH)

        Dear Judge Hellerstein:

                       I am the Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York, assigned to represent defendants MetroPlus
        Health Plan and New York City Health and Hospitals Corporation (collectively, “Defendants”)
        in the above-referenced action. I write to respectfully request a 45-day extension of time, from
        January 14, 2021 to March 1, 2021, for Defendants to respond to the complaint. This is
        Defendants’ first request for an extension of time and Plaintiff’s counsel has consented to this
        request. There are no other dates previously scheduled after the original date.
                        This extension is requested to provide this office with sufficient time to
        thoroughly investigate the allegations contained in the complaint and to formulate an appropriate
        response. In addition, this office must identify, locate, and review any documents relevant to
        Plaintiff’s claims. Furthermore, the additional time will allow me to determine whether proper
        service has been effectuated upon individually-named defendant, Teresa Taylor, and if so, to
        then determine pursuant to § 50-k of the New York General Municipal Law, whether we may
        represent her. Accordingly, to permit the foregoing, and without appearing at this time on behalf
        of individually-named defendant, Teresa Taylor, this office also asks that the Court extend the
        deadline correspondingly, to March 1, 2021, for her respective response to the complaint.
        Plaintiff’s counsel consents to this request.

                         Thank you for your consideration of this matter.
        Case 1:20-cv-10570-AKH Document 7
                                        5 Filed 01/13/21
                                                01/12/21 Page 2 of 2




                                              Respectfully Submitted,

                                                     /s/

                                              Laura C. Williams
                                              Assistant Corporation Counsel


cc:   Corey Stark, Esq. (by ECF)
      Corey Stark PLLC
      Attorney for Plaintiff




                                    -2-
